APPENDIX A Shareholder Servicing Fees* Fund: Maximum Shareholder Servicing Fee Advisor Shares Maximum Shareholder Servicing Fee Investor Shares Brown Advisory Growth Equity Fund 0.15% 0.15% Brown Advisory Value Equity Fund 0.15% 0.15% Brown Advisory Flexible Equity Fund 0.15% 0.15% Brown Advisory Small-Cap Growth Fund 0.15% 0.15% Brown Advisory Small-Cap Fundamental Value Fund 0.15% 0.15% Brown Advisory Opportunity Fund 0.15% 0.15% Brown Advisory Maryland Bond Fund 0.05% 0.05% Brown Advisory Intermediate Income Fund 0.05% 0.05% Brown Advisory Strategic Bond Fund 0.05% 0.05% Brown Advisory Equity Income Fund 0.15% 0.15% Brown Advisory Tax Exempt Bond Fund 0.05% 0.05% Brown Advisory Sustainable Growth Fund 0.15% 0.15% Brown Advisory-Somerset Emerging Markets Fund 0.15% 0.15% Brown Advisory-WMC Strategic European Equity Fund 0.15% 0.15% Brown Advisory Mortgage Securities Fund 0.05% 0.05% Brown Advisory-WMC Japan Alpha Opportunities Fund 0.15% 0.15% Brown Advisory Multi-Strategy Fund 0.15% 0.15% Brown Advisory Emerging Markets Small-Cap Fund 0.15% 0.15% Brown Advisory Total Return Fund 0.05% 0.05% * The Institutional Shares do not charge Shareholder Servicing Fees.
